          Case 1:20-mj-00100-RMM Document 2 Filed 06/02/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                    :
                                             :       Case No. 20-mj-100 (RMM)
               v.                            :
                                             :
DOMINIQUE MAXEY,                             :
                                             :
                       Defendant.            :

                         NOTICE OF ADDITIONAL AUTHORITY

       The United States, by its undersigned counsel and pursuant to the Court’s direction on June

1, 2020 in this case, hereby files this Notice of Additional Authority relating to the government’s

request for pretrial detention in this case. The government states as follows:

       1. As the Court knows, the Complaint in this case charges the defendant with Bank

           Robbery in violation of 18 U.S.C. § 2113(a), in particular with the second paragraph

           of that section. The government contends that this is a “crime of violence” under 18

           U.S.C § 3156(a)(4)(B) as it is an offense that is “a felony and that, by its nature,

           involves a substantial risk that physical force against the person or property of another

           may be used in the course of committing the offense.”

       2. At the hearing on June 1, 2020, the Court and counsel initially focused on the definition

           of “crime of violence” in other statutes. See, e. g., United States v. Watson, 881 F.3d

           782 (9th Cir. 2018) (interpreting phrase in context of 18 U.S.C. § 924(c)); United States

           v. Dentler, 492 F.3d 306 (5th Cir. 2007) (same). However, the Bail Reform Act’s

           definition of “crime of violence” is much broader than the definition used in other

           statutes, and it encompasses the charged offense in this case.




                                                 1
  Case 1:20-mj-00100-RMM Document 2 Filed 06/02/20 Page 2 of 3



3. As an initial matter, while the Supreme Court has found similar wording void for

   vagueness in other contexts, this definition in the Bail Reform Act should not be subject

   to the same challenges. See United States v. Watkins, 940 F.3d 152, 158-61 (2d. Cir.

   2019). The Supreme Court has “invalidated only two kinds of criminal laws as “void

   for vagueness”---laws that define criminal offenses and laws that fix the permissible

   sentences for criminal offenses.” Id. at 160 (quoting Beckles v. United States, 137 S.Ct.

   886, 892 (2017)). As the Second Circuit found in Watkins, “because § 3142(f)(1) does

   not define criminal offenses, fix penalties, or implicate the dual concerns underlying

   the void-for-vagueness doctrine, it is not amenable to a due process challenge and is

   therefore not unconstitutionally vague.” 940 F.3d at 161.

4. Second, the Court must view the offense under a “categorical approach” to determine

   if it meets the definition. See, e. g., United States v. Singleton, 182 F.3d 7 (D.C. Cir.

   1999). Clearly, bank robbery of this type naturally involves a “substantial risk that

   physical force” may be used “against the person or property of another.” Indeed, it is

   difficult to think how one could enter a bank with intent of stealing money from it

   without using physical force against bank property or a person employed by the bank.

   See United States v. Cimurenga, 400, 404 (2d Cir. 1985) (holding that conspiracy to

   commit bank robbery is a crime of violence under the statute and noting that the

   legislative history gives burglary as an example of a crime that would fall under the

   definition). Indeed, the courts have repeatedly found that burglary is a “crime of

   violence” under similarly worded statutes.       Indeed, the Supreme Court recently

   recognized that, “Congress, as we said in Taylor, viewed burglary as an inherently

   dangerous crime because burglary ‘creates the possibility of a violent confrontation



                                         2
Case 1:20-mj-00100-RMM Document 2 Filed 06/02/20 Page 3 of 3



 between the offender and an occupant, caretaker, or some other person who comes to

 investigate.’” United States v. Stitt, 139 S. Ct. 399, 406 (2018) (citations omitted).

 Accordingly, for the foregoing reasons, the government maintains its request for

 detention in this matter.


                                    Respectfully submitted,

                                    MICHAEL SHERWIN
                                    Acting United States Attorney
                                    New York Bar No. 4444188

                             BY:   ____/s/ Nihar Mohanty___________
                                   NIHAR MOHANTY
                                   D.C. Bar No. 436-686
                                   Assistant United States Attorney
                                   United States Attorney’s Office
                                   for the District of Columbia
                                   555 Fourth Street, N.W.
                                   Washington, DC 20530
                                   (202) 252-7700
                                   Nihar.Mohanty@usdoj.gov




                                       3
